Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2020 has been entered.
 
Claims 1-9, 12 and 13 are pending.
Claims 10 and 11 are cancelled.
Claim 13 is new.
Claims 1-9, 12 and 13 as filed on October 15, 2020 are pending and under consideration.

Withdrawn Objections / Rejections
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 15, 2020 and October 16, 2020 (2x) were considered.

Claim Objections
Claim 13 is objected to because of the following informalities:  the preamble should recite “The method according to claim” and chalconoid and licochalcone are misspelled.  Appropriate correction is required.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-5, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2006/0165644, published July 27, 2006, of record) as evidenced by Asl et al. “Review of pharmacological effects of Glycyrrhiza sp. and its bioactive compounds," Phytotherapy Research 22:709-724, 2008, of record, in view of Ducrey et al. “Inhibition of 5α-reductase and aromatase by the ellagitannins oenothein A and oenothein B from Epilobium species,” Planta Medica 63:111-114, 1997, of record; Kanbara et al. (JP 2001-163718, published June 19, 2001, as evidenced by the machine translation, of record); Osawa et al. (JP 2006-028118, published February 2, 2006, as evidenced by the machine translation, IDS references filed October 11, 2017); and Gutmann et al. (WO 2013/049644, published April 4, 2013, of record).
	Tanaka teach cosmetics comprising willowherb (Epilobium angustifolium) extract and at least one selected from humectants, cell activators, anti-inflammatory agents and anti-oxidants (abstract; paragraphs [0003], [0010] and [0020]; claim 1), as required by instant claim 5.  The content of willowherb and/or extract thereof is present from 0.00001 to 5% as dried solid matter where “%” represents a mass percentage (paragraphs [0034] and [0019]).  
The cosmetic cream (cosmetically acceptable carrier) of Example 6 comprises willowherb (Epilobium) extract, green algae extract and licorice extract.  
inter alia salicylic acid (anti-dandruff active as evidenced by pages 17-18 of the as-filed specification) (paragraph [0024]), as required by instant claim 12.  The cell activator is present from 0.0001 to 20 wt% (paragraphs [0030] and [0019]).	
The licorice / Glycyrrhiza glabra extract is anti-inflammatory agent and an anti-oxidant (paragraphs [0014]-[0015] and [0026]-[0029]; Examples 1-4, 6, 8 and 9; claims 5, 6 and 19).  As evidenced by Asl, licorice / Glycyrrhiza extract comprises chalcones (chalconoids) such as isoliquiritigenin and lichochalcone A which has anti-inflammatory and anti-oxidative activities (abstract; page 709, “Flavonoids”; page 711, lhc, last full paragraph; page 712, lhc, last full paragraph), as required by instant claim 3.  The anti-inflammatory or/and anti-oxidant is present from 0.0001 to 20 wt% (paragraphs [0030] and [0019]), as required by instant claim 2.
	The cosmetics may comprise rosemary and the extract thereof having antidandruff properties (paragraph [0048]; Example 4; claim 2), as required by instant claim 12.
	The cosmetics comprise ingredients commonly used such as water (cosmetically acceptable carrier) (paragraph [0055]).  Example 4 comprises a balance of about 81.39% purified water, as required by instant claim 8.  Example 6 comprises a balance of about 59.25% (about 60%) purified water, as required by instant claim 8.
	The cosmetics can be formed into various configurations, for example, hair care cosmetics (application to hair/scalp is implicit) such as shampoos, rinses, hair treatments, hair creams, hair sprays, hair tonics, hair conditioners and hair growth promotors (hair restorative) (paragraph [0056]).
as required by instant claims 2, 4 and 6, Tanaka render obvious amounts of licorice extract from 0.0001 to 20 wt%, amounts of willowherb (Epilobium) extract from 0.00001 to 5 wt% as dried solid matter and amounts of algae extract from 0.0001 to 20 wt%.  When considered on a relative basis, the total amounts taught by Tanaka encompass the claimed relative amounts, sufficient for prima facie obviousness.
	Tanaka do not teach a method comprising the steps of cleansing hair with shampoo, rising the shampoo, and applying a hair restorative blend specifically comprising a chalconoid and a Laminaria extract as required by claim 1.
These deficiencies are made up for in the teachings of Ducrey, Kanbara, Osawa and Gutmann.
Ducrey teach species of the genus Epilobium inclusive of E. angustifolium and E. Fleischeri comprise two macrocyclic ellagitannins, oenothein A and oenothein B, which have activity against 5α-reductase which is involved in the etiology of benign prostatic hyperplasia (BPH) (abstract; introduction, 1st paragraph).  Any compound which can inhibit the 5α-reductase enzyme has potential role in the treatment of BPH (paragraph bridging pages 111 and 112).
Kanbara teach crude drug extracts known to have activity against 5α-reductase to include licorice (paragraphs [0006]-[0008]).  Lichochalcone A is the 5α -reductase inhibitor active present in licorice / Glycyrrhiza extracts; licochalcone A is also a known anti-bacterial agent (paragraphs [0010], [0012]-[0020], [0039], [0041] and [0047]).  When combined with inter alia an antimicrobial agent, a moisturizer, a cell activator, etc., synergy between the active principles used together is usually expected (paragraph [0024]).  Kanbara further teach use of the licochalcone A active in a topical composition such as a hair cosmetic such as a hair tonic; the 
Osawa teach an extract of Laminaria angustata, a brown algae, is excellent in a hair restoration effect or a depilation preventive effect useful for male pattern hair loss (paragraphs [0001], [0003], [0005]-[0006] and [0015]).  The extract may be used from 0.002 to 1.5 wt% as solid content (paragraph [0015]).  The extract may be blended with other active ingredients for hair growth; a synergistic hair restoration effect can be expected by this (paragraph [0016]).  
Gutmann teach a regimen for reducing the appearance of thinning hair comprising the successive steps of treating hair with a shampoo composition and treating hair with a scalp serum comprising at least one natural extract and salicylic acid; the regimen “primes” the scalp for treatment with the serum because build-up which may impede the actives from providing sufficient efficacy to the scalp has been removed (title; abstract; paragraph bridging pages 1 and 2; claim 1).  The shampoo composition is used in a conventional manner for cleansing hair; more specifically, the shampoo is applied and then the shampoo is rinsed off (page 3, lines 20-28).  The scalp serum comprises a skin active agent such as anti-dandruff actives, anti-inflammatory agents, hair growth actives, etc. (page 21, lines 12-32; page 24, lines 1-12).  Exemplary natural extracts include licorice extract (page 22, lines 1-4).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cosmetic of Tanaka comprising willowherb (Epilobium angustifolium) extract may be used for the treatment of active diseases of androgen, for example, male pattern baldness because Ducrey teach Epilobium angustifolium comprises two macrocyclic ellagitannins, oenothein A and oenothein B, which have activity against 5α-reductase and because Kanbara teach crude drug extracts known to have activity against 5α-reductase may be 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the hair growth cosmetic of Tanaka comprising willowherb (Epilobium angustifolium) extract with at least licorice extract because Kanbara teach licorice extract and specifically the licochalcone A component thereof is a known 5α -reductase inhibitor which may be used for treatment of active diseases of androgen, for example, male type baldness.  There would be a reasonable expectation of success because Tanaka teach the cosmetic may comprise licorice extract and Tanaka exemplify embodiments comprising willowherb (Epilobium angustifolium) extract in combination with at least licorice extract.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair growth cosmetic of Tanaka comprising willowherb (Epilobium angustifolium) extract and at least licorice extract / licochalcone A to further comprise an extract of Laminaria angustata, a brown algae, as taught by Osawa because the Laminaria extract is excellent in a hair restoration effect or a depilation preventive effect useful for male pattern hair loss and because a synergistic hair restoration effect can be expected by blending the extract with other active ingredients for hair growth.  There would be a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the hair growth cosmetic of Tanaka in view of Osawa comprising willowherb (Epilobium angustifolium) extract and at least licorice extract / licochalcone A and an extract of Laminaria angustata in a regimen as taught by Gutmann comprising priming the hair / scalp with a shampoo composition for cleansing hair, applied in the conventional manner and rinsed off prior to the application of the hair growth cosmetic because Gutmann teach priming the scalp for treatment removes build-up which may impede the hair growth actives from providing sufficient efficacy to the scalp.  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2006/0165644, published July 27, 2006, of record) as evidenced by Asl et al. “Review of pharmacological effects of Glycyrrhiza sp. and its bioactive compounds," Phytotherapy Research 22:709-724, 2008, of record, in view of Ducrey et al. “Inhibition of 5α-reductase and aromatase by the ellagitannins oenothein A and oenothein B from Epilobium species,” Planta Medica 63:111-114, 1997, of record; Kanbara et al. (JP 2001-163718, published June 19, 2001, as evidenced by the machine translation, of record); Osawa et al. (JP 2006-028118, published February 2, 2006, as evidenced by the machine translation, IDS references filed October 11, 2017); and Gutmann et al. (WO 2013/049644, published April 4, 2013, of record), as applied to claims 1-5, 8 and 12 above, and further in view of Picard-Lesboueyries (WO 02/47644, published June 20, 2002, as evidenced by the machine translation, of record).
The teachings of Tanaka, Ducrey, Kanbara, Osawa, and Gutmann have been described supra.
They do not teach Laminaria saccharine as required by claim 6.
They do not teach a Laminaria extract selected from L. saccharine, L. digitate and L. ochroleuca as required by claim 7.
These deficiencies are made up for in the teachings of Picard-Lesboueyries.
Picard-Lesboueyries teaches compositions comprising at least a 5α-reductase inhibitor and the cosmetic use thereof for preventing or treating disorders such as acne or/and androgenic alopecia (title; abstract; page 6).  5-α reductase inhibitors include inter alia an extract of Laminaria saccharine marketed under the trade name Phlorogine (page 4, 1st paragraph; Example 2), as required by instant claims 6 and 7.  The amount of 5α-reductase inhibitor(s) in the composition ranges from 0.001 to 10% (page 4, 3rd paragraph).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the commercially available extract of Laminaria saccharine as taught by Picard-Lesboueyries for the extract of Laminaria angustata of the hair growth cosmetic of Tanaka in view of Ducrey, Kanbara and Osawa because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One would be motivated to do so because even though the extract of Laminaria angustata is excellent in a hair restoration effect or a depilation preventive effect, the mechanism of action is not disclosed by Osawa.  In contrast, Laminaria saccharine is a 5α-reductase inhibitor like willowherb (Epilobium angustifolium) extract (as evidenced by Ducrey) and licorice extract / inter alia androgenic alopecia.  There would be a reasonable expectation of success because Tanaka teach the cosmetics may comprise algae inclusive of brown algae in amounts ranging from 0.0001 to 20% which overlaps and fully encompasses the effective amounts taught by Picard-Lesboueyries for Laminaria saccharine for treating androgenic alopecia.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2006/0165644, published July 27, 2006, of record) as evidenced by Asl et al. “Review of pharmacological effects of Glycyrrhiza sp. and its bioactive compounds," Phytotherapy Research 22:709-724, 2008, of record, in view of Ducrey et al. “Inhibition of 5α-reductase and aromatase by the ellagitannins oenothein A and oenothein B from Epilobium species,” Planta Medica 63:111-114, 1997, of record; Kanbara et al. (JP 2001-163718, published June 19, 2001, as evidenced by the machine translation, of record); Osawa et al. (JP 2006-028118, published February 2, 2006, as evidenced by the machine translation, IDS references filed October 11, 2017); and Gutmann et al. (WO 2013/049644, published April 4, 2013, of record), as applied to claims 1-5, 8 and 12 above, and further in view of Chowdhary (US 2003/0129210, published July 10, 2003, of record).
The teachings of Tanaka, Ducrey, Kanbara, Osawa and Gutmann have been described supra.
Gutmann further teach the hair serum should be applied to hair at least twice daily and does not require that the user rinse with water after application (paragraph bridging pages 3 and 4).  

This deficiency is made up for in the teachings of Chowdhary.
Chowdhary teaches a cationic potato starch with excellent film-forming and adhesive properties suitable for personal care applications; the cationic charge allows products to reside more effectively on the surface of the hair or skin on which the starch is applied without being rinsed away (title; abstract; paragraphs [0013], [0020] and [0028]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hair growth cosmetic of Tanaka in view of Ducrey, Kanbara and Osawa comprising willowherb (Epilobium angustifolium) extract and at least licorice extract / licochalcone A and an extract of Laminaria angustata to further comprise the cationic potato starch of Chowdhary because it allows products to reside more effectively on the surface of the hair or skin.  There would be a reasonable expectation of success because the cosmetics of Tanaka may further comprise ingredients commonly used in cosmetics.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2006/0165644, published July 27, 2006, of record) as evidenced by Asl et al. “Review of pharmacological effects of Glycyrrhiza sp. and its bioactive compounds," Phytotherapy Research 22:709-724, 2008, of record, in view of Ducrey et al. “Inhibition of 5α-reductase and aromatase by the ellagitannins oenothein A and oenothein B from Epilobium species,” Planta Medica 63:111-114, 1997, of record; Kanbara et al. (JP 2001-163718, published June 19, 2001, as evidenced by the machine translation, of record); Osawa et al. (JP 2006-028118, published February 2, 2006, as evidenced by the machine translation, IDS references filed October 11, 2017); and Gutmann et al. (WO 2013/049644, published April 4, 2013, of record), as applied to claims 1-5, 8 and 12 above, and further in view of Glynn et al. (US 2011/0059192, published March 10, 2011, of record) and of Picard-Lesboueyries (WO 02/47644, published June 20, 2002, as evidenced by the machine translation, of record).
The teachings of Tanaka, Ducrey, Kanbara, Osawa and Gutmann have been described supra.
	Ducrey teach species of the genus Epilobium inclusive of E. angustifolium and E. Fleischeri comprise two macrocyclic ellagitannins, oenothein A and oenothein B, which have activity against 5α-reductase which is involved in the etiology of benign prostatic hyperplasia (BPH) (abstract; introduction, 1st paragraph).  
Kanbara teach lichochalcone A is the 5α -reductase inhibitor active present in licorice / Glycyrrhiza extracts (paragraphs [0006-]-[0008], [0010], [0012]-[0020], [0039], [0041] and [0047]).  
They do not teach Licochalcone LR-15 and Laminaria saccharine as required by claim 13.
These deficiencies are made up for in the teachings of Glynn and Picard-Lesboueyries.
	Glynn teach methods and compositions for modulating hair growth or regrowth comprising extracts inclusive of licochalcone LR15 glycyrrhiza inflata root extract (title; abstract; paragraphs [0012]; Tables; claims).  Licochalcone LR15 inhibits dihydroxytestosterone synthesis / inhibits the 5-alpha reductase enzyme (paragraph [0091]; Table 1) and promotes growth and development of hair follicles (paragraph [0099]; Table 2).
The teachings of Picard-Lesboueyries have been described supra.  Picard-Lesboueyries teaches 5-α reductase inhibitors include inter alia an extract of Laminaria saccharine marketed under the trade name Phlorogine (page 4, 1st paragraph; Example 2).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the commercially available extract of Laminaria saccharine as taught by Picard-Lesboueyries for the extract of Laminaria angustata of the hair growth cosmetic of Tanaka in view of Ducrey, Kanbara and Osawa because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One would be motivated to do so because even though the extract of Laminaria angustata is excellent in a hair restoration effect or a depilation preventive effect, the mechanism of action is not disclosed by Osawa.  In contrast, Laminaria saccharine is a 5α-reductase inhibitor like willowherb (Epilobium angustifolium) extract (as evidenced by Ducrey) and licorice extract / licochalcone A (as evidenced by Kanbara) and as such Laminaria saccharine extract is recognized in the art as treating inter alia androgenic alopecia.  There would be a reasonable expectation of success because Tanaka teach the cosmetics may comprise algae inclusive of brown algae in amounts ranging from 0.0001 to 20% which overlaps and fully encompasses the 

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments filed have been fully considered but they remain unpersuasive.

	At page 4 Applicant continues to allege the Office Actions fail to articulate any reasons to modify the references.
	This remains unpersuasive because the Office Actions articulate extensive reasoning as set forth at at least pages 10-11 of the Non-Final Rejection of August 6, 2019, at at least pages 7-9 of the Final Rejection of April 15, 2020, and as reproduced supra.  The reasoning is predicated on the extensive findings of fact with respect to the overlapping teachings of Ducrey, Kanbara, Osawa and Gutmann as to why one of ordinary skill would employ the cosmetics of Tanaka comprising combinations of willowherb (Epilobium), licorice / chalcones and algae as a hair cosmetic in a method as instantly claimed.  Applicant’s remarks have not traversed any of the express findings of fact or rationales articulated in the Office Actions.  The Office Actions still do not articulate an “obvious to try” rationale.

	At pages 4-5 Applicant asserts nothing in the cited references would indicated that a combination of the claimed elements would result in dermal cell proliferation without unacceptable levels of toxicity.
	This remains unpersuasive because the rejected claims do not require such and Applicant’s proffered data evidence the property of dermal cell proliferation sans toxicity is aqueous extract (e.g., Lesuisse et al., IDS reference filed October 16, 2020, page 490, rhc “The organic extracts (no 1-4) did not exhibit 5-α reductase inhibition.  On the other hand, most of the activity resulted from the aqueous extract (no 5).”).  The rejected claims are not so limited.  This is also unpersuasive because the prior art of record and in particular Tanaka is already in possession of compositions comprising combinations of Willowherb / Epilobium, algae extract inclusive of brown algae extract and licorice extract.  If the library of species within each of chalconoid, Epilobium and Laminaria are all that is required to achieve Applicant’s results as argued by Applicant at page 5, then Applicant’s results are latent to the prior art. 

	At pages 5-6 Applicant asserts claim 13 is specifically directed to the species exemplified and are therefore unobvious over the cited references.
	This is not found persuasive in view of the new grounds of rejection applied herewith.  If the library of species within each of chalconoid, Epilobium and Laminaria are all that is required to achieve Applicant’s results as argued / admitted by Applicant at page 5, then Applicant’s results are latent to the prior art and the evidence of record weighs toward prima facie obviousness.
prima facie obvious over the combined teachings of the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hakozaki (US 2010/0189669) teaches compositions comprising an active selected from the group inclusive of Phlorogine / Laminaria Saccharina Extract (title; abstract; paragraph [0028]; claims).
	Golz-Berner et al. (US 6,221,372) teach compositions comprising 0.25 to 5 wt% of a combination comprising 5 to 40 wt% of an alga laminaria saccharina extract, 10 to 60 wt% of lilium candidum root extract and 10 to 50 wt% glycyrrehetinic acid as a natural extract of glycyrrhiza glabra; the preparation also contains 99.75 to 95 wt% auxiliaries and carriers and optionally additional actives (title; abstract; column 1, line 66 through column 2, line 10; claims).
	Doi et al. (JP 3904336 B2, as evidenced by the ip.com translation) teach seaweed extract inclusive of brown algae / Laminaria is a cell activator capable of promoting local cell division inclusive of hair matrix cells and hair papilla cells that control hair growth; the compositions may further comprise anti-inflammatory agents and antioxidants (title; abstract; paragraphs [0002], [0007], [0017]-[0018]; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633